Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 24-43 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 24-43 of U.S. Patent No. 11,109,128, claims 1-18 of U.S. Patent No. 10,142,717 and claims 1-18 of U.S. Patent No. 10,405,077.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 24 of the pending application is covered by claim 24 of U.S. Patent No. 11,109,128 except “to control movement of the display assembly and allow the display assembly to move relative to the case”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 24-27, 29-35, 38, 39, 42 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rothkopf et al. (International Pub. No. WO 2012129247 A2) in view of Kimura et al. (U.S. Pub. No. 2006/0140438) further in view of Curry (U.S. Patent No. 4872348). 
            Regarding claim 24, with respect to Figures 1-15, 17, 22, 30-36, Rothkopf teaches a speaker (item 10, fig.1) comprising: 
            a case (item 412 in fig.30,31); 
            Rothkopf further teaches a display assembly (item 414);             
            However, Rothkopf does not specifically teach a flexible element positioned between the display assembly and the case and configured allow the display assembly to move relative to the case, wherein driving the at least one vibrating element allows the flexible element to control the movement of the display assembly. Kimura teaches a flexible element positioned between the display assembly and the case and configured allow the display assembly to move relative to the case, wherein driving the at least one vibrating element allows the flexible element to control the movement of the display assembly (abstract; fig.6,13-15; paragraphs 0142-0146). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rothkopf to incorporate a flexible element positioned between the display assembly and the case and configured allow the display assembly to move relative to the case, wherein driving the at least one vibrating element allows the flexible element to control the movement of the display assembly in Rothkopf ’s invention as taught by Kimura. The motivation for the modification is to do so in order to provide space inside device.
           Rothkopf further teaches at least one transducer 450 in fig.36 [i.e., vibrating element] to generate acoustic waves relative to the case (fig.36; page 66, line 30-page 71, line 24). However, Rothkopf does not specifically teach one vibrating element configured to move the display assembly relative to the case. Kimura teaches one vibrating element configured to move the display assembly relative to the case (fig.1,2,6,13-15; paragraphs 0142-0146). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rothkopf to incorporate one vibrating element configured to move the display assembly relative to the case in Rothkopf ’s invention as taught by Kimura. The motivation for the modification is to do so in order to produce sound wave.
            Rothkopf further teaches an internal cavity below the display, wherein electronic components of the apparatus are located at the internal cavity (fig.1,17,22,36; page 15, line 33, page 48, line 3, page 66, line 30-page 71, line 24).
             However, Rothkopf in view of Kimura does not specifically teach wherein an interaction of the case, the display assembly, the flexible element, and the at least one vibrating element at least partially form a speaker. Curry teaches that the flexible element, and the at least one vibrating element at least partially form a speaker (abstract; fig.1-3; col.3, lines 19-37) whereas Examiner takes an official notice wherein an interaction of the case, the at least partially form a speaker is a design choice. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rothkopf in view of Kimura to incorporate wherein an interaction of the case, the display assembly, the flexible element, and the at least one vibrating element at least partially form a speaker in Rothkopf’s invention in view of Kimura’s invention in order to affect the volume of the air flows within the case. 
            Regarding claim 25, Rothkopf does not specifically teach wherein the flexible element comprises at least one of: a flexible gasket; a floating gasket; a flexible membrane; a resilient folded surface; a bellows; or a pleated material suspension. Kimura teaches wherein the flexible element comprises at least one of: a flexible gasket; a floating gasket; a flexible membrane; a resilient folded surface; a bellows; or a pleated material suspension (abstract; fig.1,2,6,13-15; paragraphs 0011-0014, 0124-0127, 0131-0133, 0142-0146). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rothkopf to incorporate feature of wherein the flexible element comprises at least one of: a flexible gasket; a floating gasket; a flexible membrane; a resilient folded surface; a bellows; or a pleated material suspension in Rothkopf ’s invention as taught by Kimura. The motivation for the modification is to do so in order to provide more flexibility of moving display window of the display inside the device.
              Regarding claims 26 and 38, Rothkopf does not specifically teach a display frame within which the display assembly is being located, wherein the display frame couples the display assembly to the suspension component. Kimura teaches a display frame within which the display assembly is being located, wherein the display frame couples the display assembly to the suspension component (fig.1,2,6,13-15; paragraphs 0142-0146). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rothkopf to incorporate feature of a display frame within which the display assembly is being located, wherein the display frame couples the display assembly to the suspension component in Rothkopf ’s invention as taught by Kimura. The motivation for the modification is to do so in order to provide more flexibility of moving display window of the display inside the device.
           Regarding claim 27, Rothkopf teaches wherein the internal cavity comprises a controlled acoustic cavity (fig.1,17,22,36; page 15, line 33, page 48, line 3, page 66, line 30-page 71, line 24).
           Regarding claim 29, Rothkopf teaches wherein the at least one vibrating element comprises at least one piezo actuator (page 76, lines 12-16; page 77, line 2).
           Claim 30 is rejected for the same reasons as discussed above with respect to claim 24.  Furthermore, Rothkopf, as applied to claim 24, teaches wherein the flexible element is configured to suspend the display assembly relative to the case by a bending force of the flexible element (fig.36; page 69) (Note; in a practical implementation of the device in figure 36 of D1, suspending the display (414) with elastomeric suspension structures (454) may cause the suspension structures to be bent and that some stresses or "bending forces" must be associated with that) (Note; since the claimed "or" is a selective  "or" examiner considers only  the claimed "to suspend the display assembly relative to the case by a bending force of the flexible element").
           
           Claims 31 and 32 are rejected for the same reasons as discussed above with respect to claim 24.  Furthermore, Rothkopf in view of Kimura further in view of Curry does not specifically teach first and second supports parts. Examiner takes an official notice that first and second supports parts are design choice. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rothkopf in view of Kimura further in view of Curry to incorporate the first and second supports parts in Rothkopf’s invention in view of Kimura’s invention further in view of Curry’s invention in order to provide task with designing how to mount the display to the housing in the system of Rothkopf.
             Regarding claim 33, Since the device of Rothkopf can be a cell phone and therefore implicitly comprises a transceiver (see discussion above), the transceiver also implicitly operates at radio frequencies. 
           Regarding claim 34, The display (414) in Rothkopf comprises at least a "display component" since the display appears to be an OLED display or similar (page 16, lines 22-31; see Box VIII). 
           Regarding claim 35, The vibrating element in the embodiment of figure 36 of Rothkopf actuates the display with either a direct or an indirect coupling, since no other options exist.                
            Regarding claim 39, Rothkopf teaches wherein the case comprises at least one of a unibody case or a multiple part case (item 412 in fig.30,31).          
            Claim 42 is rejected for the same reasons as discussed above with respect to claims 24 and 25.  However, Rothkopf teaches an internal cavity below the display, wherein electronic components of the apparatus are located at the internal cavity (fig.1,17,22,36; page 15, line 33, page 48, line 3, page 66, line 30-page 71, line 24). 
 Regarding claim 43, Rothkopf in view of Kimura further in view of Curry does not specifically teach wherein the gasket comprises a first gasket portion formed of a first material and a second gasket portion positioned on an outer surface of the first gasket portion and formed of a second material that is softer than the first material. Examiner takes an official notice that wherein the gasket comprises a first gasket portion formed of a first material and a second gasket portion positioned on an outer surface of the first gasket portion and formed of a second material that is softer than the first material is a design choice. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rothkopf in view of Kimura further in view of Curry to incorporate wherein the gasket comprises a first gasket portion formed of a first material and a second gasket portion positioned on an outer surface of the first gasket portion and formed of a second material that is softer than the first material in Rothkopf’s invention in view of Kimura’s invention further in view of Curry’s invention in order to prevent entry of foreign product.

Claim 28 rejected under 35 U.S.C. 103(a) as being unpatentable over Rothkopf et al. (International Pub. No. WO 2012129247 A2) in view of Kimura et al. (U.S. Pub. No. 2006/0140438) further in view of Curry further in view of Salzani (U.S. Patent No. 2010/0225600). 
              Regarding claim 28, Rothkopf teaches an internal cavity below the display, wherein electronic components of the apparatus are located at the internal cavity (fig.1,17,22,36; page 15, line 33, page 48, line 3, page 66, line 30-page 71, line 24). However, Rothkopf in view of Kimura does not specifically teach wherein at least one hole couples the internal cavity for permitting equalization of internal and external pressure of the speaker. Salzani teaches wherein at least one hole couples the internal cavity for permitting equalization of internal and external pressure of the speaker (col.4, lines 45-49). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rothkopf in view of Kimura to incorporate wherein at least one hole couples the internal cavity for permitting equalization of internal and external pressure of the speaker in Rothkopf’s invention in view of Kimura’s invention in order to affect pressure of the speaker.
Claims 36, 37, 40 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rothkopf et al. (International Pub. No. WO 2012129247 A2) in view of Kimura et al. (U.S. Pub. No. 2006/0140438) further in view of Curry further in view of Dai et al. (U.S. Pub. No. 2010/0225600). 
              Claims 36 and 37 are rejected for the same reasons as discussed above with respect to claim 24.  However, Rothkopf teaches that the flexible element is configured to provide a performance for at least one of: an acoustic output, wherein the performance is based on at least one of: a shape of the flexible element; a material of the suspension component; and dimensions of the flexible element (fig.36; page 4, lines 27-29, page 25, lines 15-25) (Note; the general idea of deforming a display either for audio or haptic feedback is mentioned in the introduction part of Rothkopf (page 4, lines 27-29) and using piezoelectric actuators for providing tactile feedback is mentioned in many parts of Rothkopf).
            However, Rothkopf in view of Kimura further in view of Curry does not specifically teach a tuned performance. Examiner takes an official notice that a tuned performance is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rothkopf to incorporate a tuned performance in Rothkopf’s invention in view of Kimura’s invention further in view of Curry’s invention for transmitting a greeting message to an originating party. The motivation for the modification is to do so in order to optimize the operation of a speaker by tuning the properties (e.g., materials) of parts like the suspension structure of Rothkopf.
             Regarding claim 41, 40, Rothkopf does not specifically teach an airgap provided between the display assembly and the chassis, wherein at least one vibrating element is configured to move the display assembly relative to the case to generate a haptic feedback. Kimura teaches n airgap provided between the display assembly and the chassis, wherein at least one vibrating element is configured to move the display assembly relative to the case (paragraphs 0142-0145) (Note; since the display assembly moves, there must have an airgap between the display assembly and the chassis.) whereas Dai teaches wherein at least one vibrating element is configured to move the display assembly relative to the case to generate a haptic feedback (abstract; paragraphs 000-0009, 0024-0026). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rothkopf in view of Kimura further in view of Curry to incorporate an airgap provided between the display assembly and the chassis, wherein at least one vibrating element is configured to move the display assembly relative to the case to generate a haptic feedback in Rothkopf’s invention in view of Kimura’s invention further in view of Curry’s invention in order to provide haptic feedback symmetrically with the audio output as an alternative reason for the actuating the display. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



                                                                                                                                                                                 /MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
November 5, 2022